Citation Nr: 0213000	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  01-06 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim of entitlement to service connection for 
postoperative residuals, arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Roanoke, 
Virginia regional office (RO) of the Department of Veterans' 
Affairs (VA).

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for a right ankle disorder.  
Further development will be conducted on the issue of service 
connection for a right ankle disorder on a de novo basis 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. §19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  In February 1994 the RO denied service connection for a 
right ankle sprain and arthritis of the right ankle.  The 
veteran did not appeal that decision.

3.  The evidence received subsequent to the unappealed 
February 1994 rating decision is so significant that it must 
be considered to fairly decide the merits of the claim. 


CONCLUSION OF LAW

The additional evidence received since the RO's unappelaed 
February 1994 decision, which denied service connection for 
right ankle disorders is new and material and the 
requirements to reopen the veteran's claim of entitlement to 
service connection for a right ankle disorder have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final regulation implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are applicable to the current appeal.  

In this regard the veteran was notified of the evidence 
needed to substantiate his claim in the statement of the 
case. All pertinent available records necessary to reopen his 
claim have been obtained.  Thus, the Board concludes that the 
VA has satisfied the requirements set forth in the VCAA.

The law provides that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
and Supp. 2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

The evidence of record at the time of the February 1994 
decision is briefly summarized.  The veteran's service 
medical records (SMR's) show that the veteran was treated at 
the dispensary in March 1943 for a right ankle sprain.  The 
separation examination showed no pertinent abnormality.

A VA examination was conducted in January 1949.  The 
diagnoses included history of mild chronic recurring foot 
strain.  Subsequently he received treatment at VA and private 
facilities for various disorders including osteoarthritis.  A 
VA examination was conducted in January 1994.  The diagnoses 
included ankle injury with degenerative changes.  

In February 1994 the RO denied service connection for a right 
ankle sprain and arthritis of the right ankle.  At that time 
the RO found that arthritis was first manifested many years 
after service and was unrelated to service.  It was further 
determined that the in service right ankle sprain was acute 
and resolved with any chronic residuals.  The veteran was 
notified of this decision and of his appellate rights.  He 
did not appeal this determination.  

Accordingly, the February 1994 decision is final.  
38 U.S.C.A. § 7105.  However, the veteran may reopen his 
claim by the submission of new and material evidence.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The evidence received since the February 1994 decision 
includes private medical records which show that the veteran 
was diagnosed with post-traumatic arthritis in the right 
ankle and underwent a total ankle arthroplasty in September 
1999.  Also submitted was a private medical statement, dated 
in March 2000, from the veteran's treating physician which is 
to the effect that the veteran had a remote history of trauma 
to his right ankle during his service years.  The physician 
stated that it was certainly conceivable that the 
degenerative arthritis present in the right ankle was from 
recurrent repeated injuries, which would have caused his 
post-traumatic degenerative joint disease. 

The veteran provided testimony during a hearing before the 
undersigned member of the Board sitting at Washington, D. C. 
in July 2002.

To summarize, the Board finds that the March 2000 statement 
from the veteran's physician is new and material evidence in 
the physician relates the arthritis of the right ankle to 
military service.  Accordingly, the claim is reopened.


ORDER

New and material evidence having been submitted the claim for 
entitlement to service connection for postoperative 
residuals, arthritis of the right ankle, is reopened and the 
claim to this extent only is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

